Cole, J.
Plaintiff represents, that on the 19th July, 1850, he entered into a contract with Municipality No. 2, whereby he bound himself to repair, during the term of two years, from the 8th July, 1850, the streets and sidewalks then made, within the Third District of the Municipality; that the city of New Orleans, now representing the Second Municipality, is indebted to him for the seven months ending on the 8th December, 1851, and for the month ending on the 8th of July, 1852, at the rate of §625 per month, according to contract.
The defence is a plea of payment for seven months, and a general denial as to the last, or eighth month.
There was judgment for defendant, and plaintiff has appealed.
Whatever rights plaintiff might have had, the warrants endorsed by him show that he submitted to the correctness of the reductions. These warrants specify the amounts due plaintiff for the seven months. If plaintiff wished to object to the deductions made by the Surveyor and Comptroler, his duty was to have made objections thereto. But, instead of receiving the amounts allowed, under the protest that they should not be deemed the whole due him, he endorses the warrants, and thus recognises that nothing more is coming to him but that certified to he due to him therein. The letters written by him to the corporation cannot rebut the effect of Ms endorsement, as he does not therein speak of or allude to the warrants.
The evidence satisfies us that the plaintiff is not entitled to recover upon any part of his claim.
Judgment affirmed, with costs.